PER CURIAM.
Petitioner seeks quashal of the trial court’s interlocutory order denying his motion for protective order, filed on behalf of Indian River Management Group and Indian River Partners, Ltd., thereby permitting production of certain information claimed to fall within the accountant/client privilege.
Pursuant to provisions in the credit agreement and the mortgage deed, it is clear that the accountant/client privilege has been waived as to the affairs, finances and books of account of Indian River Management Group, as to the books and records relating to the mortgaged property, and as to the affairs, finances, accounts, books and records of Indian River Partnership, Ltd. The waiver provisions do not apply, however, to the remaining defendants in the lawsuit.
The record indicates that the accountant/client privilege was asserted only on behalf of Indian River Management Group and Indian River Partners, Ltd.; not on behalf of the remaining defendants. Accordingly, the trial court did not depart from the essential requirements of law in denying the motion for protective order. The remaining defendants are not hereafter precluded, however, if they deem it appropriate, from seeking a protective order on their own behalf.
The petition for writ of certiorari is denied.
ANSTEAD, GUNTHER and GARRETT, JJ., concur.